DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 8, substitute “identifing” with –identifying--.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 10-20 been renumbered 9-19.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to method steps including:
analyzing a collection of transactions and a carried balance for a statement period; determining a plurality of payment milestones;
discarding any payment milestone that is less than an amount paid on a previous statement;
selecting a subset of the plurality of payment milestones remaining after the discarding of any payment milestone that is less than an amount paid on a previous statement; and
preparing a statement for the statement period that includes the subset of the plurality of payment milestones in addition to required statement categories,
which are all steps which are performed utilizing human mental processes that do not involve a machine.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar" in claims 7, 15, and 19 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “similar” encompasses a broad range of degrees and values which do not provide the claims definite clarity of interpretation.
Appropriate correction or clarification is required.

Allowable Subject Matter
Claims 1-7 and 16-19 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a computer-readable medium comprising computer-executable instructions stored thereon, when executed the computer-executable instructions are effective to cause a computing system to:
analyze a collection of transactions and a carried balance for a statement period; determine a plurality of payment milestones, wherein on of the plurality of milestones is a last payment milestone that is determined by combining all of the payments made during a previous statement period, analyzing categories associated with the collection of transactions for the statement period, identifing a smallest category from the categories associated with the collection of transactions, wherein a total of 
regarding claim 16, a system comprising:
at least one non-transitory computer-executable medium storing instructions thereon; and
at least one processor configured to execute the computer-executable instructions to cause a computing system to:
analyze a collection of transactions and a carried balance for a statement period; 
determine a plurality of payment milestones;
select a subset of the plurality of payment milestones, wherein one of the subset of payment milestones is a payment plan milestone that is determined by determining a current utilization of a credit line, when the current utilization of the credit line is greater than a first threshold, determine a payment plan to pay off a total statement balance in a first time period, and when the current utilization of the credit line is less than a second threshold, determine a payment plan to pay off the total statement balance in a second time period; and
prepare a statement for the statement period that includes the subset of the plurality of payment milestones in addition to required statement categories.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maestle (US 7,177,834) teaches a machine-implementable project finance analysis and negotiating tool software, method and system.
Nolte et al. (US 9,934,494) teach methods and systems for systematic recognition of recurring payees and payments.
Blagg et al. (US 7,340,423) teach a method for defining a relationship between an account and a group.
Dermosessian et al. (US 2017/0039565) teach a method and system for transferring funds data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






June 29, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876